Affirmed and Memorandum Opinion filed August 18, 2020.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-19-00742-CR

                       DAVANTE CONWAY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1518250

                          MEMORANDUM OPINION

      Appellant Davante Conway appeals his conviction for aggravated robbery
with a deadly weapon. Tex. Penal Code § 29.03(a)(2). Appellant’s appointed
counsel filed a brief concluding the appeal is frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting
a professional evaluation of the record and demonstrating why there are no
arguable grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex.
Crim. App. 1978).
         A copy of counsel’s brief was delivered to appellant accompanied by a copy
of the appellate record. Appellant was advised of his right to file a pro se response
to the brief. See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As
of this date, more than sixty days have passed, and no pro se response has been
filed.

         We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief
when we have determined there are no arguable grounds for review. See Bledsoe v.
State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

         The trial court’s judgment is affirmed.



                                                    PER CURIAM



Panel consists of Justices Christopher, Jewell, and Hassan.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2